Case 6:20-cv-00564-JCB Document 14-1 Filed 11/17/20 Page 1 of 2 PageID #: 220




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

LAUREN        TERKEL;   PINEYWOODS                   §
ARCADIA HOME TEAM, LTD; LUFKIN                       §
CREEKSIDE APARTMENTS, LTD; LUFKIN                    §
CREEKSIDE APARTMENTS II, LTD;                        §
LAKERIDGE        APARTMENTS,   LTD;                  §
WEATHERFORD         MEADOW    VISTA                  §
APARTMENTS, LP; and MACDONALD                        §   CIVIL ACTION NO. 6:20-cv-564-JCB
PROPERTY MANAGEMENT, LLC;                            §   JUDGE BARKER
     Plaintiffs,                                     §
                                                     §
        v.                                           §
                                                     §
CENTERS FOR DISEASE CONTROL AND                      §
PREVENTION; ROBERT R. REDFIELD, in his               §
official capacity as Director of the Centers for     §
Disease Control and Prevention; NINA                 §
WITKOFSKY, in her official capacity as Acting        §
Chief of Staff for the Centers for Disease Control   §
and      Prevention;      UNITED         STATES      §
DEPARTMENT OF HEALTH AND HUMAN                       §
SERVICES; and ALEX AZAR, in his official             §
capacity as Secretary of the Department of           §
Health and Human Services;                           §
         Defendants.                                 §

             ORDER GRANTING PLAINTIFFS’ EMERGENCY UNOPPOPSED
             MOTION FOR EXPEDITED CONSIDERATION OF PLAINTIFFS’
                    MOTION FOR PRELIMINARY INJUNCTION

       BE IT REMEMBERED that on this day, the Court considered Plaintiffs’ Emergency

Unopposed Motion for Expedited Consideration of Plaintiffs’ Motion for Preliminary Injunction.

The Court finds that Plaintiffs’ Motion has merit and is GRANTED.

   Therefore, the Court Orders as follows:

   1. ___ the Court sets oral argument on Plaintiffs’ Motion for Preliminary Injunction for

       November ____, 2020, at __:___ am/pm via instructions that the Clerk’s office shall notify

       counsel
Case 6:20-cv-00564-JCB Document 14-1 Filed 11/17/20 Page 2 of 2 PageID #: 221




     OR

     ___ the Court declines at this time to conduct oral argument on Plaintiffs’ Motion but

     reserves the right to reconsider.

  2. The Court grants expedited consideration of Plaintiffs’ Motion for Preliminary Injunction.




                                              2
